Citation Nr: 0931779	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-09 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for psychiatric 
disorder to include posttraumatic stress disorder (PTSD) and 
anxiety disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1963 to September 1967.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2004 rating decision of the San Diego, California 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing was held at the RO in May 2009; a 
transcript of the hearing is of record.  

The issue of entitlement to service connection for 
psychiatric disorder to include PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's current bilateral hearing loss did not become 
manifest in service and is not shown to be related to 
service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2003 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
Veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  This letter also advised the Veteran 
to submit any evidence in his possession pertaining to his 
claim.  A March 2006 letter provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, nor has he alleged any such prejudice, and no further 
notice is required.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
Veteran's service medical records, along with available VA 
and private medical evidence.   The Board has also considered 
whether a VA medical examination is necessary for proper 
adjudication of the Veteran's claim for service connection 
for bilateral hearing loss.  An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4).   In the instant case, 
the evidence does not establish that the Veteran's current 
hearing loss may be associated with any event, injury or 
disease in service.  There is no evidence of continuity of 
symptomatology either during service or from service to when 
hearing loss was medically documented in August 2003.  There 
is also no medical evidence even suggesting a relationship 
between any current hearing loss disability and noise 
exposure in service.   Accordingly, an examination is not 
necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The Veteran is not prejudiced by the Board's proceeding 
with appellate review. 





II.  Factual Background

Service treatment records reveal that the Veteran was tested 
for potential hearing loss on two occasions.  On May 1966, 
puretone thresholdsin decibels (converted from ASA units to 
ISO ANSI units) were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
50
15
10
LEFT
15
15
0
5
-5

The audiological examiner noted that the Veteran's hearing 
was estimated to be good.  

On July 1967 separation audiological evaluation, audiometry 
revealed that puretone thresholds in decibels (converted from 
ASA units to ISO ANSI units) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
-5
LEFT
15
5
0
5
15

An August 2003 VA progress note shows a pertinent diagnostic 
assessment of chronic bilateral hearing loss.  The Veteran 
reported that he had chronic hearing loss and ringing in the 
ears, which began in the military in the 1960s.  

In his October 2004 Notice of Disagreement the Veteran 
indicated that he truly believed that his hearing loss 
started when he was a crew chief on a C-130A aircraft, which 
he flew the entire time he was in service.  He believed that 
flying in the C-130A Model 3 Blade prop, which had very 
little insulation and was very noisy marked the beginning of 
his hearing loss.  He was not provided with ear protection.  
Also the concussion from the constant hostile munition 
strikes against the aircraft, on the ground and in flight, 
added to the ear damage.  Additionally, on one particular 
night, as he was sleeping on the opened rear ramp door, Viet 
Cong grenades and rock mortars hit the inside of the aircraft 
and he was blown out of the aircraft.  He suffered ear 
ringing for several days after the episode. 

At his May 2009 Board hearing the Veteran testified that he 
did not know when his hearing loss started just that it 
seemed to get progressively worse all the time.  He also 
experienced ringing in the ears.  In addition he reiterated 
how loud the C-130 aircraft was and that he was exposed to a 
lot of gunfire and grenades.  After service he worked as 
heavy equipment mechanic and welder.  He worked on big 
Caterpillar equipment, which, much like the C-130 airplane, 
was very noisy.   

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  That an 
injury incurred in service alone is not enough.  There must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).   

Certain listed, chronic disabilities, including sensorineural 
hearing loss, are presumed to have been incurred in service 
if they become manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The Veteran's service treatment records do not show that he 
incurred any chronic hearing loss.  May 1966 hearing testing 
showed essentially normal hearing in the right ear and 
essentially normal hearing in the left ear, except at 2,000 
Hertz, where the finding (i.e. 50 decibels) was indicative of 
hearing loss.  The record does not show that the Veteran 
incurred any chronic hearing problem at 2,000 Hertz, however, 
as the subsequent July 1967 separation examination showed 
essentially normal hearing at 2,000 Hertz in the left ear 
(i.e. 0 Hertz).  The rest of the frequencies in the left and 
right ear also showed essentially normal findings.  
Additionally, there is no evidence of record, nor has it been 
specifically alleged, that the Veteran experienced any 
hearing loss during the first postservice year, so as to 
warrant presumptive service connection (see 38 C.F.R. 
§ 3.307, 3.309), or that he experienced such loss in the 
years immediately following.  Accordingly, the Board finds 
that inasmuch as the 50 decibel finding at 2,000 Hertz in the 
left ear at the May 1966 examination was reflective of actual 
hearing loss, the subsequent normal finding on the July 1967 
separation examination coupled with the lack of any 
subsequent hearing loss related findings in the years 
immediately following service, indicates that any loss was 
temporary rather than chronic.    

The record then does not contain any reference to hearing 
loss until 2003, approximately 36 years after service.  
Moreover, none of the post-service medical records contain 
any indication that the Veteran's hearing loss noted so many 
years after his separation from active service, was related 
to such service.  A lengthy interval of time between service 
and initial postservice manifestation of a "disability" for 
which service connection is sought is, of itself, a factor 
against a finding that the disability was incurred or 
aggravated in service.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).    

Veterans can potentially establish an earlier manifestation 
of a disability such as hearing loss through credible lay 
testimony as a Veteran is competent to testify regarding 
symptoms of hearing loss he has experienced, and when he 
began experiencing them.  The Board notes, however, that when 
asked at his May 2009 Board hearing, the Veteran was not able 
to identify when his hearing loss actually began.  
Accordingly, given this inability, and the lack of any other 
credible lay testimony pertaining to the first manifestation 
of hearing loss, the Board does not have a basis for finding 
the loss began prior to when it was first identified in the 
record by VA medical personnel (i.e. August 2003).  The 
August 2003 VA progress note does indicate that the Veteran 
reported that hearing loss began in service but given the 
Veteran's subsequent hearing testimony that he did not know 
when his hearing loss began, and given his essential 
testimony that he believed that his hearing loss began in 
service as a result of damage from noise exposure therein, 
the Board interprets the August 2003 statement not as an 
observation of experiencing hearing loss in service but as an 
honest belief that noise exposure in service damaged his 
ears, which led to subsequent hearing loss.  Accordingly, 
given the absence of credible lay testimony, which 
specifically addresses the onset of hearing loss, the 
evidence of record does not establish a manifestation of 
hearing loss prior to August 2003, when it is medically 
documented.    
 
Although the Veteran clearly believes that any current 
hearing loss is related to noise exposure in service, a 
layperson he is not competent to provide a medical opinion 
regarding medical nexus.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).   Also, as mentioned above, a VA 
examination is not necessary in this case.  Consequently, 
given that there is no competent medical evidence of hearing 
loss during service or for many years thereafter, and no 
competent evidence of a nexus between any current hearing 
loss and the Veteran's military service, the Board must 
conclude that the weight of the evidence is against a finding 
of service connection on either a direct (or presumptive) 
basis.  The preponderance of the evidence is against this 
claim and it must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., a diagnosis under DSM-IV); a link, 
established by medical evidence, between current symptoms and 
a stressor event in service; and credible supporting evidence 
that the claimed stressor event in service occurred.  38 
C.F.R. § 3.304(f).    

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2005).  If, however, VA 
determines either that the Veteran did not engage in combat 
with the enemy or that he or she did engage in combat, but 
that the alleged stressor is not combat related, then his or 
her lay testimony, in and of itself, is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence 
that corroborate his or her testimony or statements.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  See also Cohen, 
10 Vet. App. 128, 142 (1997).   

In the instant case, the RO found, in the August 2004 rating 
decision that the Veteran did serve in combat, noting that 
his personnel records included combat service in the Vietnam 
Defense Campaign.  Thus, as the Veteran's claimed stressors 
were consistent with the hardships of his service, lay 
testimony alone established their occurrence.  The RO denied 
the Veteran's claim for service connection for PTSD, however, 
because the evidence did not show that the Veteran had 
received a PTSD diagnosis.   Instead the predominant 
diagnosis has been Anxiety NOS, rule out PTSD.  

In a recent decision the Court of Appeals for Veteran's 
Claims (Court) found that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App 1 (2009).  More 
specifically, the Court held that a specific Veteran's claim 
for PTSD also "encompassed benefits based on an anxiety 
disorder . . . because the evidence developed during the 
processing of the claim indicated that the symptoms for which 
(the Veteran) was seeking VA benefits may have been caused by 
an anxiety . . . disorder."  Clemons, 23 Vet App. 1, 3 
(2009).  In the instant case, because the Veteran has been 
diagnosed as having anxiety, not otherwise specified, based 
essentially on the same symptoms, which led to his claim for 
PTSD, the Board finds that under Clemons, his claim must be 
more broadly construed as one for psychiatric disorder to 
include PTSD and anxiety disorder.  Accordingly, as the 
Veteran has provided credible testimony regarding stressful 
experiences during service and has been found to have a 
current psychiatric disability, which may be related to these 
experiences, the Board finds that a VA psychiatric 
examination is necessary before final adjudication of this 
claim.  See 38 C.F.R. § 3.159(c)(4).  Thus a Remand is 
necessary so this examination may be provided.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for psychiatric 
disorder since November 2008 and should 
secure copies of complete records of the 
treatment or evaluation from all sources 
identified.

2.  The RO should arrange for a VA 
psychiatric examination to determine the 
likely etiology of the Veteran's current 
psychiatric disability.  The Veteran's 
claims folder must be made available for 
review by the examiner in conjunction with 
the examination.  Any indicated tests 
should be performed.  The examiner should 
provide any appropriate DSM-IV psychiatric 
diagnoses for the Veteran, specifically 
considering whether the Veteran meets the 
diagnostic criteria for PTSD.  The 
examiner should then provide an opinion 
whether any diagnosed psychiatric disorder 
is at least as likely as not (i.e. a 50% 
chance or better) related to the Veteran's 
military service, including his 
experiences as a C-130 crew chief.  The 
examiner should explain the rationale for 
the opinion given.

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


